United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-254
Issued: August 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 30, 2008 denying an additional schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has more than 25 percent right upper extremity permanent
impairment.
FACTUAL HISTORY
On February 4, 2002 the Office advised appellant that it accepted a right shoulder strain
in the performance of duty on December 30, 2001. It also accepted a right shoulder
impingement syndrome and adhesive capsulitis. By decision dated February 24, 2004, the Office
issued a schedule award for 25 percent permanent impairment to the right arm. The period of the
award was 78 weeks from December 10, 2003.

In a claim for compensation (Form CA-7) dated July 27, 2007, appellant requested an
additional schedule award. In a report dated October 16, 2007, Dr. J. Carvel Jackson, an
osteopath, opined that appellant had 18 percent permanent impairment of the right arm, based on
passive range of motion.
By decision dated February 7, 2008, the Office denied the claim for an additional
schedule award. Appellant requested reconsideration and submitted additional evidence. By
report dated March 4, 2008, Dr. Jackson again opined that appellant had 18 percent right arm
impairment based on loss of range of motion. In a report dated March 11, 2008, Dr. William
Brainard, an orthopedic surgeon, stated that appellant had “dysesthesias which were not
addressed at that time and some further weakness, and I think a maximum of 5 percent added
disability would put him at the 30 percent level.”
In a report dated July 16, 2008, Dr. Brainard provided range of motion results for the
right shoulder from a July 16, 2007 functional capacity evaluation. He opined that the loss of
range of motion resulted in 18 percent permanent impairment. Dr. Brainard also found that
appellant had 15 percent impairment for weakness, pain and discomfort. He did not cite to a
specific table or figure in the American Medical Association, Guides to the Evaluation of
Permanent Impairment for this impairment.
The Office referred appellant to Dr. Jon Abbott, an orthopedic surgeon, for a second
opinion examination. In a report dated September 19, 2008, Dr. Abbott provided a history,
review of medical records and results on examination. For range of motion in the right shoulder,
he reported 90 degrees of flexion, 50 degrees of extension, 90 degrees of abduction, 45 degrees
adduction, 70 degrees internal rotation and 45 degrees external rotation. Dr. Abbott opined that
appellant had 11 percent right arm impairment for loss of range of motion, based on 6 percent for
loss of flexion, 4 percent abduction and 1 percent internal rotation. He also noted that appellant
did have a partial excision of the distal clavicle, and he awarded five percent under Table 16-27.
In addition, Dr. Abbott noted that appellant “had no complaints of loss of sensation during my
examination nor obvious findings of weakness in a radicular pattern. I feel the patient’s
weakness can he attributed to his loss of range of motion and pain. He is noted to have pain with
range of motion of the shoulder and I do not feel that a formal strength assessment can he
performed in the presence of pain.” He noted that the A.M.A., Guides provided for up to 3
percent for pain impairment, but this would not increase the impairment to more than 25 percent.
Dr. Abbott concluded that appellant did not have more than 25 percent permanent impairment to
the right arm.
By decision dated October 30, 2008, the Office denied modification of the February 7,
2008 decision. It found that Dr. Abbott represented the weight of the evidence.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member

2

or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2
ANALYSIS
In the present case, appellant had received a schedule award for 25 percent right arm
permanent impairment on February 24, 2004. He seeks an additional award for the right arm.
The reports submitted by appellant from Dr. Jackson and Dr. Brainard do not establish an
impairment greater than 25 percent. Dr. Jackson reported 18 percent impairment based on loss
of range of motion, and found no additional impairment. Dr. Brainard, relying on range of
motion results in a functional capacity evaluation dated July 16, 2007, also found appellant had
18 percent impairment for loss of range of motion. He then added an additional 15 percent for
weakness, pain and discomfort. Dr. Brainard did not cite any specific table or figure under the
A.M.A., Guides. It is not clear how the 15 percent impairment was calculated. If Dr. Brainard
was intending to find impairment based on peripheral nerve disorders, the impairment must be
calculated in accord with the methods described in section 16.5 of the A.M.A., Guides, which
require identification of the nerves involved and grading of the impairment.3 The Board finds
Dr. Brainard’s reports are of little probative value to the issue presented.4
The Office referred appellant to Dr. Abbott for a second opinion examination. While
appellant argues his September 19, 2008 report is based on an incomplete history, Dr. Abbott
provided an accurate history and reviewed the relevant medical evidence of record. Appellant
also argued that Dr. Abbott provided inadequate range of motion results. However, Dr. Abbott
provided his measured range of motion for the right shoulder and appellant has provided no
evidence that the measurements were inaccurate. In this regard, the Board notes that Dr. Abbott
found six percent impairment for 90 degrees flexion, four percent impairment for 90 degrees
abduction, and one percent for 70 degrees internal rotation. Dr. Abbott did not report a ratable
impairment for external rotation. Based on a reported 45 degrees of external rotation, this would
be an additional 1 percent under Figure 16-46, or a total of 12 percent for loss of range of
motion.5
Dr. Abbott also provided an additional five percent for a partial distal clavicle resection
arthroplasty under Table 16-27. This table was intended for a total shoulder distal clavicle
resection and provides 10 percent arm impairment.6 While there is no indication that this table
1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
2

A. George Lampo, 45 ECAB 441 (1994).

3

A.M.A., Guides 480-97.

4

See Richard A. Neidert, 57 ECAB 474 (2006).

5

A.M.A., Guides 479, Figure 16-46.

6

Id. at 506, Table 16-27.

3

provides for five percent impairment under the circumstances of this case, any error is to the
benefit of appellant. In addition, Dr. Abbott referred to Chapter 18 of the AM.A., Guides, which
provides up to a three percent additional arm impairment and is appropriate if the condition
cannot adequately be rated under other chapters.7 Dr. Abbott did not find a peripheral nerve
impairment and he explained that an impairment for weakness was incorporated in the
impairments for loss of range of motion and pain. The impairments for range of motion, partial
distal clavicle resection and pain do not result in arm impairment greater than 25 percent.8 The
Board finds Dr. Abbott’s report does not establish that appellant has more than the 25 percent
permanent impairment previously received.
On appeal, appellant argues that Dr. Abbott’s report if of diminished probative value
because the statement of accepted facts did not include all relevant information regarding his
prior surgeries, work history and accepted conditions. Dr. Abbott, however, was asked to
provide an opinion as to the degree of permanent impairment in the right arm, and he provided a
history demonstrating an understanding of the relevant factual and medical history. As noted
above, the Board finds Dr. Abbott’s report represents the weight of the medical evidence
concerning the current impairment of appellant’s right arm. Appellant also argues that, if the
Board finds Dr. Abbott’s report to be of probative value, then a conflict exists with Dr. Brainard.
As the Board notes above, Dr. Brainard’s report is of diminished probative value as it did not
explain any impairment over 18 percent pursuant to the A.M.A., Guides and therefore is not
sufficient to create a conflict under 5 U.S.C. § 8123(a).9
CONCLUSION
The Board finds the evidence does not establish more than 25 percent right arm
permanent impairment.

7

Id. at 570, 574, Figure 18-1.

8

A range of motion impairment would be combined (using the Combined Values Chart) with an impairment
under Table 16-27, rather than added. A.M.A, Guides 505. Even if Dr. Abbot had found appellant was entitled to
10 percent arm impairment under Table 16-27, this would combine with 12 percent loss of range of motion for 21
percent impairment, with the additional 3 percent for pain totaling 24 percent arm impairment.
9

To create a conflict, the physician’s reports must be of virtually equal weight and rationale. See John D.
Johnson, 55 ECAB 465 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 30, 2008 is affirmed.
Issued: August 13, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

